Citation Nr: 0333771	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-14 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1980 to 
May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho.  In that decision, the RO, in pertinent part, denied 
the veteran's petition to reopen her previously denied claim 
of entitlement to service connection for a back disability.  

Also by the May 2000 rating action, the RO denied the claims 
of entitlement to a psychiatric disorder to include 
post-traumatic stress disorder (PTSD), fibrocystic breast 
disease, temporomandibular joint dysfunction, refractive 
error of the eyes, cervical spine strain, residuals of a left 
wrist contusion, sinusitis, an upper respiratory infection, 
and for residuals of heat exposure to include a bladder 
disorder and a kidney disorder as well as the issue of 
whether new and material evidence had been received 
sufficient to reopen a claim for service connection for an 
elective hysterectomy, residuals of a left ankle sprain, and 
tinnitus.  Following receipt of notification of the May 2000 
decision, the veteran perfected a timely appeal with respect 
to the denial of these claims.  

Thereafter, by a May 2001 rating action, the RO granted 
service connection for residuals of removal of the uterus and 
for residuals of a left ankle strain.  The RO awarded 
compensable evaluations of 30 percent and 10 percent, 
respectively, for these service-connected disabilities.  In a 
statement dated in June 2001, the veteran's representative 
noted that the veteran wished to withdraw all issues on 
appeal except for her claims for service connection for a 
mental health disorder and for a back (lumbar-thoracic spine) 
disability.  The representative explained that the veteran 
planned to submit a letter in support of the June 2001 
statement.  In a statement received at the RO in July 2001, 
the veteran specifically stated that she wished to pursue 
only her claims for service connection for a psychiatric 
disorder to include PTSD and for a disability of the 
lumbar-thoracic spine.  

In April 2002, the Board noted the veteran's withdrawal of 
all of her claims except for her appeal of her psychiatric 
and back conditions.  Additionally, the Board remanded these 
issues to the RO for further evidentiary development.  
Following completion of the requested development, the RO, by 
an October 2002 rating action, granted service connection for 
PTSD and awarded a 30 percent evaluation for this disability, 
effective from October 1999.  Further review of the claims 
folder indicates that the veteran has not disagreed with the 
evaluation or effective date assigned to her 
service-connected PTSD.  Consequently, the Board concludes 
that an appeal with regard to the veteran's psychiatric 
condition is no longer in appellate status.  

With regard to the veteran's claim for service connection for 
a back disability, the Board notes that, by a February 1988 
rating action, the RO denied service connection for such a 
disorder.  Initial review of the claims folder appears to 
indicate that a notice of this denial was furnished to the 
veteran two weeks later in February 1988.  Closer inspection 
of the claims folder reveals, however, that this letter 
informing the veteran of the denial of her service connection 
claim was returned to the RO by the United States Postal 
Service as undeliverable.  An address different from that 
used on the notification letter itself was handwritten on the 
envelope that was later returned to the RO.  Further attempt 
to locate and to notify the veteran of the denial of her 
service connection claim does not appear to have been made.  
Because the veteran was not actually notified of the original 
denial of her service connection claim in February 1988, the 
decision, dated in that month, cannot be considered to be 
final.  As such, the Board must conclude that the current 
issue regarding the veteran's back claim is correctly 
characterized as listed on the title page of this decision.  

Moreover, in statements received at the RO in May and June 
2003, the veteran raised the issue of entitlement to service 
connection for a right ankle disability, asserted to be 
secondary to the service-connected residuals of a left ankle 
strain.  This claim is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not informed the 
veteran of the specific provisions of the recently passed 
VCAA or the specific type of information needed from her.  
Additionally, the RO has not notified the veteran of the 
proper time period within which to submit the requested 
evidence (one year).  In this regard, the Board notes that, 
in a May 2002 letter, the RO explained to the veteran the 
type of information needed from her concerning her 
psychiatric claim.  Importantly, however, this document does 
not appear to inform the veteran of the need for information 
regarding post-service treatment that she may have received 
for her back condition.  

Information regarding any post-service back treatment that 
the veteran may have received for her back condition is 
significant in view of the pertinent findings of in-service 
and post-service treatment for complaints of back pain.  In 
particular, relevant service medical records reflect 
treatment for chronic low back pain secondary to inactivity 
and acutely secondary to recent aerobics run in May 1981; 
trapezius muscle sprain causing back pain from the shoulders 
to the lower back in November 1981; and various assessments 
between June and October 1983 of thoracic and lumbar back 
pain, musculoskeletal dysfunction, a temporary back strain, a 
low and middle back strain, and a possible ruptured corpus 
luteal cyst or gastroenteritis with associated constipation.  

According to relevant post-service private medical records, 
in December 1986, the veteran sought treatment for complaints 
of back pain which had been persistent over the past day.  
She also reported that she had noticed some increased 
frequency and urgency on urination.  A physical examination 
demonstrated some tenderness in the veteran's upper lumbar 
and peri-spinal areas as well as pain on full degrees of 
flexion, extension, and lateral flexion.  The private 
examiner provided an impression of low back strain.  

Subsequently, at an April 2000 VA outpatient treatment 
session, the veteran complained of lower back pain for the 
past two days.  A physical examination demonstrated lumbar 
paraspinous tenderness.  The examiner assessed back 
pain/strain.  

A VA joints examination conducted in March 2001 included the 
examiner's impressions of lumbar pain without permanent 
disability as well as thoracic pain without permanent 
disability.  X-rays taken of the veteran's lumbosacral spine 
and thoracic spine at this evaluation were unremarkable.  

In September 2002, the veteran underwent a VA spine 
examination.  The examiner noted that he had reviewed the 
veteran's claims folder but did not have access to her 
current medical file.  Following a review of the veteran's 
claims folder as well as a physical evaluation of her lumbar 
spine, the examiner diagnosed, in pertinent part, chronic low 
back pain as well as lumbarization of the first sacral 
segment (which he felt was probably the etiology of the 
veteran's chronic low back pain).  X-rays taken of the 
veteran's lumbosacral spine at this examination showed 
minimal degenerative changes which were slight worse than 
previous radiographic films.  In addition, the examiner 
expressed his opinion that it is probably at least as likely 
as not that the veteran's current back pathology is related 
to the in-service episodes of treatment for low back strain.  

In view of the fact that the veteran has not been notified 
of, and given, an opportunity to present information 
regarding any post-service treatment that she may have 
received for her back complaints, the Board believes that 
these procedural and evidentiary problems should be corrected 
on remand.  Upon receipt of any additional medical records of 
post-service back treatment that the veteran may have 
received, the RO should have the veteran scheduled for 
another VA examination of her spine and accord the examiner a 
chance to determine the etiology of any back disability found 
on evaluation after a complete and thorough review of all of 
the veteran's relevant medical records.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered orthopedic 
(back) treatment to her since her 
separation from service in May 1984.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to orthopedic (back) treatment 
that she has received from the VA Medical 
Center in Boise, Idaho between May 1984 
and January 1999 and since March 2002.  
All such available records should be 
associated with the veteran's claims 
folder.

4.  If any additional pertinent medical 
records reflecting post-service back 
treatment are received pursuant to 
paragraphs 1-3 of this Remand, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any diagnosed 
back disorder that she may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran her detailed clinical history.  
All pertinent back pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder [including all additional 
pertinent medical (back treatment) 
records received pursuant to paragraphs 
1-3 of this Remand] as well as 
interviewing and examining her, the 
examiner should specifically state 
whether the veteran has a diagnosed back 
disorder.  If so, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any such 
diagnosed disability is in any way 
related to, or associated with, the 
veteran's active military duty, including 
the in-service episodes of treatment for 
complaints of back pain.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a back disability.  If the 
decision remains in any way adverse to 
the veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in June 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



